On Petition for Rehearing.
THURMAN, J.
On application for rehearing appellant requests specific findings upon certain matters which we supposed were fully covered by the opinion handed down. We might with propriety refer appellant to the opinion itself, and advise a more careful consideration of its meaning and effect. However, for the purpose of clarification, we submit the following:
The defendant appealed the case on the theory that a final judgment had been entered in the district court September 13, 1920, and respondents accepted the issues thus tendered without challenging the validity of the appeal. This court entered upon its investigation of the case upon the assumption that the appeal was regular, and finally reached the conclusion expressed in its opinion. In view of these facts there ought not to be any doubt as to whether or not the judgment appealed from was a final judgment as far as the decision of this court is concerned. The judgment of the trial court was for injunctive relief only, and that question only was involved in the appeal.
As regards appellant’s right to pleád a counterclaim in a suit for damages for trespass and for injunctive relief, we think the opinion is clear and explicit to the effect that defendant has such right; but, where the counterclaim does not *306state facts sufficient to constitute a cause of action, as in tbe instant case, it should be disposed of as presenting only an issue of law. This court did not, and could not, under the pleading, assume to determine what would constitute a reasonable use of the water or the specific quantity to which any person was entitled. Those questions were left open for future determination, except that the court' did express the opinion that, where the water is put to a beneficial- use, each party in the .artesian district, if the water is necessary for his use, is entitled to a proportionate share according to his surface area as compared with the whole. We know of no reason for modifying our views in that regard.
With this explanation, the application for rehearing is denied.
CORFMAN, C. J., and WEBER, GIDEON, and FRICK, JJ., concur.